DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-9 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 11/12/2019 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maines (US #6,368,059) in view of Stickle (US #3,576,301).
Regarding claim 1, Maines teaches an airfoil comprising: an airfoil portion (113) having a first airfoil surface and a second airfoil surface (113 as seen in figure 8) respectively extending along a spanwise direction between a tip end and a base end (Column 1, lines 52-57, and Column 3, lines 25-31, this teaches that the system can be an airfoil for an aircraft that generates lift which inherently extend in a spanwise direction) and between a leading edge (121) and a trailing edge (123); and at least one communication hole extending in the airfoil portion (113, and 136 as seen in figure 8) and having a first opening end opening to the first airfoil surface (113, and 127 as seen in figure 8) and a second opening end opening to the second airfoil surface (113, and 131 as seen in figure 8), wherein the base end of the airfoil portion is connected to a member constituting a device (Column 1, lines 52-57, and Column 3, lines 25-31, this teaches that the airfoil can be connected to an aircraft and if the airfoil is connected to the aircraft the base end is inherently connected to the aircraft, either through a direct connection or through the rest of the airfoil), the airfoil is configured such that a leading edge portion including the leading edge receives a flow of a fluid during an operation of the device (151 as seen in figure 9), the first opening end is located on a first cross-section orthogonal to the spanwise direction at a first position in the spanwise direction (113, and 127 as seen in figure 8), the second opening end is located on a second cross-section orthogonal to the spanwise direction at a second position in the spanwise direction (113, and 131 as seen in figure 8), the airfoil is configured to be mounted to the device such that, in the first cross-section or the second cross-section, an angle Al satisfying a condition (a) exists within an angle range of - 10 degrees or more and 10 degrees or less, the angle range being a range of angle around the leading edge and with reference to a straight line parallel to an inflow direction of fluid into the airfoil portion in an operating condition at a design point of the device to which the airfoil is mounted (151 as seen in figure 9, this airfoil is capable of receiving flow in this manner), and the condition (a) is such that a static pressure at a position of the first opening end on the 2first airfoil surface and a static pressure at a position of the second opening end on the second airfoil surface are equal when the airfoil portion receives a flow of the fluid toward the leading edge from a direction of the angle Al (Column 7, lines 37-46, this teaches that when the valve is opened the air flows through the communication hole and equalizes the pressure).  But, Maines does not teach the airfoil having a symmetrical shape with respect to a chord.
However, Stickle does teach the airfoil having a symmetrical shape with respect to a chord (20 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the airfoil be symmetrical because Maines and Stickle are both airfoils with communication holes running through them.  The motivation for having the airfoil be symmetrical is that it can provide for a better lift to drag ratio.
Regarding claim 2, Maines teaches an airfoil comprising: an airfoil portion (113) having a first airfoil surface and a second airfoil surface (113 as seen in figure 8) respectively extending along a spanwise direction between a tip end and a base end (Column 1, lines 52-57, and Column 3, lines 25-31, this teaches that the system can be an airfoil for an aircraft that generates lift which inherently extend in a spanwise direction) and between a leading edge (121) and a trailing edge (123); and at least one communication hole extending in the airfoil portion (113, and 136 as seen in figure 8) and having a first opening end opening to the first airfoil surface (113, and 127 as seen in figure 8) and a second opening end opening to the second airfoil surface (113, and 131 as seen in figure 8), wherein the base end of the airfoil portion is connected to a member constituting a device (Column 1, lines 52-57, and Column 3, lines 25-31, this teaches that the airfoil can be connected to an aircraft and if the airfoil is connected to the aircraft the base end is inherently connected to the aircraft, either through a direct connection or through the rest of the airfoil), the airfoil is configured such that a leading edge portion including the leading edge receives a flow of a fluid during an operation of the device (151 as seen in figure 9), the first opening end is located on a first cross-section orthogonal to the spanwise direction at a first position in the spanwise direction (113, and 127 as seen in figure 8), the second opening end is located on a second cross-section orthogonal to the spanwise direction at a second position in the spanwise direction (113, and 131 as seen in figure 8), and when X1 represents a dimensionless chord length position (%) of the first opening end with reference to the leading edge on the first cross-section and X2 represents a dimensionless chord length position (%) of the second opening end with reference to the leading edge on the second cross-section  (As can be seen in figure 8, openings 127, and 131 are located at a position along the chord of the airfoil), 3the airfoil is configured to be mounted to the device such that an angle of an inflow direction of fluid into the airfoil portion with reference to a chord direction in an operating condition at a design point of the device is 0 degrees (The airfoil of Maines is capable of having a fluid applied to the airfoil at zero degrees relative to the chord), and an absolute value IX1-X2I of a difference between the dimensionless chord length position X1 of the first opening end and the dimensionless chord length position X2 of the second opening end is not greater than 5% (As can be seen in figure 8, openings 127, and 131 are located at the same position along the chord of the airfoil) and thus have a difference of less than 5 percent), or the airfoil is configured to be mounted to the device such that the angle of the inflow direction of the fluid into the airfoil portion with reference to the chord direction in the operating condition at the design point of the device is greater than 0 degrees and such that the inflow direction is a direction facing the first airfoil surface, and the dimensionless chord length position X1 of the first opening end opening to the first airfoil surface is larger than the dimensionless chord length position X2 of the second opening end opening to the second airfoil surface.  But, Maines does not teach the airfoil having a symmetrical shape with respect to a chord.
However, Stickle does teach the airfoil having a symmetrical shape with respect to a chord (20 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the airfoil be symmetrical because Maines and Stickle are both airfoils with communication holes running through them.  The motivation for having the airfoil be symmetrical is that it can provide for a better lift to drag ratio.
Regarding claim 3, Maines as modified by Stickle teaches airfoil according to claim 1, wherein at least one of the first opening end or the second opening end is located closer to the leading edge than a point on the first airfoil surface or the second airfoil surface having a tangent parallel to a chord direction of the airfoil portion (As can be seen in figure 8 of Maines, the forward portion of elements 125, and 127 is closer to the leading edge than the point of the airfoil that has a tangent parallel to the leading edge).
Regarding claim 4, Maines as modified by Stickle teaches the airfoil according to claim 1, wherein the communication hole extends linearly between the first opening end and the second opening end (136 as seen in figure 8 of Maines).
Regarding claim 5, Maines as modified by Stickle teaches the airfoil according to claim 1, but Maines does not teach that an angle formed between a part closer to the leading edge than the first opening end, out of a tangent to the first 4airfoil surface at the first opening end, and an extending direction of the communication hole at the first opening end is not greater than 45 degrees when viewed from the spanwise direction.  However, Stickle does teach that an angle formed between a part closer to the leading edge than the first opening end, out of a tangent to the first 4airfoil surface at the first opening end, and an extending direction of the communication hole at the first opening end is not greater than 45 degrees when viewed from the spanwise direction (As can be seen in figure 3 the tangent at the point directly upstream of the opening is generally horizontal and the opening as shown in is substantially vertical and can be rotated to be perfectly vertical, this results in the angle between the opening and the tangent to be very small and can approach a zero degree angle).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the angle between the hole and a position in front of the hole be less than 45 degrees because Maines and Stickle are both airfoils with communication holes running through them.  The motivation for having the angle between the hole and a position in front of the hole be less than 45 degrees is that it helps to improve the flow of the air over the airfoil and through the hole.
Regarding claim 6, Maines as modified by Stickle teaches the airfoil according to claim 1, but Maines does not teach that an angle formed between a part closer to the leading edge than the second opening end, out of a tangent to the second airfoil surface at the second opening end, and an extending direction of the communication hole at the second opening end is not greater than 45 degrees when viewed in the spanwise direction.  However, Stickle does teach that an angle formed between a part closer to the leading edge than the second opening end, out of a tangent to the second airfoil surface at the second opening end, and an extending direction of the communication hole at the second opening end is not greater than 45 degrees when viewed in the spanwise direction (As can be seen in figure 3 the tangent at the point directly upstream of the opening is generally horizontal and the opening as shown in is substantially vertical and can be rotated to be perfectly vertical, this results in the angle between the opening and the tangent to be very small and can approach a zero degree angle).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the angle between the hole and a position in front of the hole be less than 45 degrees because Maines and Stickle are both airfoils with communication holes running through them.  The motivation for having the angle between the hole and a position in front of the hole be less than 45 degrees is that it helps to improve the flow of the air over the airfoil and through the hole.
Regarding claim 7, Maines as modified by Stickle teaches the airfoil according to claim 1, wherein the first opening end and the second opening end are located at the same position in the spanwise direction (127, and 131 as seen in figure 8 of Maines).
Regarding claim 9, Maines as modified by Stickle teaches a machine comprising the airfoil according to claim 1 (Column 1, lines 52-57, and Column 3, lines 25-31of Maines).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maines (US #6,368,059) as modified by Stickle (US #3,576,301) as applied to claim 1 above, and further in view of Sakurai et al. (PGPub #2010/0181435).
Regarding claim 8, Maines as modified by Stickle teaches the airfoil according to claim 1, but does not teach that the first opening end and the second opening end are located at different positions in the spanwise direction.  However, Sakurai does teach that the first opening end and the second opening end are located at different positions in the spanwise direction (80, and 114 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first and second openings at different spanwise positions because Maines and Sakurai are airfoils have slots running through the surface.  The motivation for having the first and second openings at different spanwise positions is that it allows the air to be removed at a location where it would least affect the flow on that portion of the airfoil and allows it to be delivered where it would be most impactful.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647